Title: To George Washington from Brigadier General William Maxwell, 27 May 1780
From: Maxwell, William
To: Washington, George



Sir
One mile from Elizth Town [N.J.] 27th May 1780

I have to inform Your Excellency concerning Jones and the Negro, I consulted two Lawyers and some Magistrates, they say, that there is a Law of the State that their crimes will come under, as a misdemsnor but will not afect their lives. Jones is a young lad, of about 21 Years of age, has the carracter of being very innofensive, and rather soft before this spring; that he has gone over 4 or 5 times in the traiding way, and got bewitched after hard money; he served 9 months in the 1st Jersey Regt the Year before last, and the last summer in the Militia, all the time with a good carracter; I make no doubt rather than stand his trial before a Court Martial he will sign an engagement to go on board one of the Continental Frigates during the War. Coll Dayton is so well convinced of his repentance that he would not make the least scruple to take him into his Regt during the War Mr Caldwell is of the same opinion with Coll Dayton. He declares he never took a Soldier over. I believe it would please the people to have some other punishment inflicted on him, than that of death, as he is not an old sinner. The Negro belongs to a Doctor Moss against whose principals and conduct I find no charge, but that he lives near the lines of the Enemy and dare not be active. He has beg’d I might inform Your Excellency that if you will please to spare the life of the Negro he will give sufficient security to send him to the sutherd, and never set his foot in the Jersey again; he hopes you

will consider the loss it must be to a young Man Just seting up in the world to loose so valuable a young Negro; and by that means punish the Innocent with the guiltey.
The Doctor Informs me that by every discovery he can make, the Negro has been over only three or four times and that he has only set over one Soldier which was a company affair between him an old Freed Negro & some others that has brought him into the measure and has fled to the Enemy since this one was taken.
I shall wait Your Excellencys further consideratio⟨n⟩ and answer before I proceed any further in the affair and am Your Excellencys Most Obedient Humble Servant

Wm Maxwell

